PER CURIAM.
The points raised by the defendant attacking his conviction lack merit. However, as the State properly concedes, pursuant to Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. —, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994), the trial court improperly sentenced the defendant to a consecutive habitual offender sentence. Accordingly, the defendant’s conviction is affirmed, but his sentence is reversed and this cause is remanded to the trial court for resentencing.
Affirmed, in part; reversed, in part, and remanded for resentencing.